Exhibit 32.1 CERTIFICATIONS UNDER SECTION 906 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Albireo Pharma, Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report for the quarter ended March 31, 2017 (the “Form 10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 11, 2017 /s/ Ronald H.W. Cooper Ronald H.W. Cooper President and Chief Executive Officer (principal executive officer) Dated: May 11, 2017 /s/ Thomas A. Shea Thomas A. Shea Chief Financial Officer and Treasurer (principal financial officer and principal accounting officer)
